                           Case 20-11884-KBO              Doc 302        Filed 12/18/20         Page 1 of 3


                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE


             In re:                                                    Chapter 11

             TONOPAH SOLAR ENERGY, LLC,1                               Case No. 20-11884 (KBO)

                                       Debtor.                         Ref. Docket No. 291



               NOTICE OF (I) CONFIRMATION AND EFFECTIVE DATE OF THE
        AMENDED CHAPTER 11 PLAN FOR TONOPAH SOLAR ENERGY, LLC (II) DEADLINE
           UNDER THE PLAN AND CONFIRMATION ORDER TO FILE PROFESSIONAL
             FEE CLAIMS, ADMINISTRATIVE CLAIMS AND REJECTION CLAIMS

   PLEASE TAKE NOTICE OF THE FOLLOWING:

          1.     Entry of the Confirmation Order. On December 9, 2020, the United States Bankruptcy
   Court for the District of Delaware (the “Bankruptcy Court”) entered an order [Docket No. 291] (the
   “Confirmation Order”) confirming the Amended Chapter 11 Plan for Tonopah Solar Energy, LLC, a copy
   of which was attached as Exhibit A to the Confirmation Order (together with all exhibits thereto, and as
   may be amended, modified or supplemented, the “Plan”)2 in the chapter 11 case of the above-captioned
   debtor and debtor in possession (the “Debtor”).

              2.       Effective Date of the Plan. The Effective Date of the Plan is December 18, 2020.

           3.      Deadline to File Professional Fee Claims. As provided for in Section 3.2 of the Plan, all
   final requests for payment of Professional Fee Claims must be filed with the Bankruptcy Court no later
   than February 16, 2021 (i.e., sixty (60) calendar days after the Effective Date), unless otherwise ordered
   by the Bankruptcy Court; provided that if any Professional Person is unable to file its own request with
   the Bankruptcy Court, such Professional Person may deliver an original, executed copy and an
   electronic copy to the Debtor’s attorneys and the Debtor at least three Business Days before the deadline,
   and the Debtor’s attorneys shall file such request with the Bankruptcy Court. The objection deadline
   relating to a request for payment of Professional Fee Claims shall be 4:00 p.m. (prevailing Eastern Time)
   on the date that is 30 days after filing such request, and a hearing on such request, if necessary, shall be
   held no later than thirty (30) calendar days after the objection deadline.

            4.     Administrative Claim Bar Date. As provided for in Section 3.1 of the Plan, the holder of
   an Administrative Expense Claim, other than the holder of (i) an Administrative Expense Claim that has
   been Allowed on or before the Effective Date; (ii) an Administrative Expense Claim for an expense or
   liability incurred and payable in the ordinary course of business by the Debtor; (iii) an Administrative
   Expense Claim on account of fees and expenses incurred on or after the Petition Date by ordinary course
   professionals retained by the Debtor pursuant to an order of the Bankruptcy Court; (iv) a Claim for
   adequate protection arising under the Cash Collateral Order; or (v) a claim for Cure Amounts (and, for


   1
     The Debtor in this chapter 11 case, along with the last four digits of its federal tax identification number, is Tonopah Solar
   Energy, LLC (1316). The Debtor’s headquarters is located at 11 Gabbs Pole Line Road, Tonopah, NV 89049.
   2
       Unless otherwise defined in this notice, capitalized terms used herein shall have the meanings ascribed to them in the Plan.
27354053.1
                      Case 20-11884-KBO         Doc 302      Filed 12/18/20     Page 2 of 3


   the avoidance of doubt, other than a holder of a Professional Fee Claim, a holder of a claim arising
   pursuant to 11 U.S.C. § 503(b)(1)(D), or with respect to fees owed pursuant to 28 U.S.C. § 1930) must
   file with the Bankruptcy Court and serve on the Debtor, the Claims Agent, and the U.S. Trustee, proof
   of such Administrative Expense Claim no later than January 18, 2021 (i.e., approximately thirty (30)
   days after the Effective Date).

            5.      Deadline to File Rejection Claims. As provided for in Article X of the Plan: as of and
   subject to the occurrence of the Effective Date and the payment of any applicable Cure Amount, all
   executory contracts and unexpired leases of the Debtor shall be deemed assumed except that: (a) any
   executory contracts and unexpired leases that previously have been assumed, assumed and assigned, or
   rejected pursuant to a Final Order of the Bankruptcy Court shall be treated as provided in such Final
   Order; (b) any executory contracts and unexpired leases listed on the Schedule of Rejected Contracts
   and Leases shall be deemed rejected as of the Effective Date; and (c) all executory contracts and
   unexpired leases that are the subject of a separate motion to assume or reject under section 365 of the
   Bankruptcy Code pending on the Effective Date shall be treated as provided for in the Final Order
   resolving such motion. All Claims arising from the rejection of executory contracts or unexpired leases,
   if evidenced by a timely filed proof of claim, will be treated as General Unsecured Claims. In the event
   that the rejection of an executory contract or unexpired lease by the Debtor pursuant to the Plan results
   in damages to the other party or parties to such contract or lease, a Claim for such damages, if not
   evidenced by a timely filed proof of claim, shall be forever barred and shall not be enforceable against
   the Debtor or its properties or interests in property or its agents, successors or assigns, unless a proof of
   claim is filed with the Bankruptcy Court and served upon counsel for the Debtor on or before the date
   that is thirty (30) days after the effective date of such rejection (which may be the Effective Date, the date
   on which the Debtor rejects the applicable contract or lease as provided in Section 10.1 of the Plan, or
   pursuant to an order of the Bankruptcy Court).

          6.       Inquiries by Interested Parties. Copies of the Confirmation Order may be examined free
   of charge at https://dm.epiq11.com/tonopah. The Confirmation Order is also on file with the Bankruptcy
   Court and may be viewed by accessing the Bankruptcy Court’s website at www.deb.uscourts.gov. To
   access documents on the Bankruptcy Court’s website, you will need a PACER password and login, which
   can be obtained at www.pacer.psc.uscourts.gov.


                                             [Signature page follows]




27354053.1
                                                         2
                    Case 20-11884-KBO    Doc 302    Filed 12/18/20   Page 3 of 3


     Dated:   December 18, 2020         YOUNG CONAWAY STARGATT & TAYLOR, LLP
              Wilmington, Delaware
                                        /s/ Jared W. Kochenash
                                        Edmon L. Morton (No. 3856)
                                        Matthew B. Lunn (No. 4119)
                                        Allison S. Mielke (No. 5934)
                                        Jared W. Kochenash (No. 6557)
                                        Rodney Square
                                        1000 North King Street
                                        Wilmington, Delaware 19801
                                        Telephone:     (302) 571-6600
                                        Facsimile:     (302) 571-1253
                                        Email: emorton@ycst.com
                                                mlunn@ycst.com
                                                amielke@ycst.com
                                                jkochenash@ycst.com

                                        -and-

                                        WILLKIE FARR & GALLAGHER LLP

                                        Matthew A. Feldman (admitted pro hac vice)
                                        Paul V. Shalhoub (admitted pro hac vice)
                                        Todd G. Cosenza (admitted pro hac vice)
                                        Charles D. Cording (admitted pro hac vice)
                                        Ciara A. Copell (admitted pro hac vice)
                                        787 Seventh Avenue
                                        New York, NY 10019-6099
                                        Telephone: (212) 728-8000
                                        Facsimile: (212) 728-8111
                                        Email: mfeldman@willkie.com
                                               pshalhoub@willkie.com
                                               tcosenza@willkie.com
                                               ccording@willkie.com
                                               ccopell@willkie.com

                                        Co-Counsel to the Debtor and Debtor in Possession




27354053.1
                                                3
